Citation Nr: 1828953	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  16-08 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disability to include open angle glaucoma.

2.  Entitlement to service connection for a neurological condition of the left upper extremity.

3.  Entitlement to service connection for neurological condition of the right upper extremity.


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as well as a June 2014 rating decision of the RO in Columbia, South Carolina. 

These matters were previously before the Board, and, in November 2017, these matters were remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

In March 2018, the Veteran's attorney notified the Board that he was withdrawing as representative.  The Board acknowledged the motion to withdraw in May 2018 and accepted the withdrawal.  Accordingly, the Veteran is proceeding unrepresented in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for neurological conditions of the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran has been diagnosed with open-angle glaucoma which has been aggravated beyond its natural progression by a previously service-connected disability; and a baseline level of severity of the Veteran's open-angle glaucoma has been established.



CONCLUSION OF LAW

The criteria for service connection for bilateral primary open-angle glaucoma have been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran is being granted service connection and, therefore, his full prayer of relief, and, as such, any failure on VA's part to notify and assist the Veteran as to the issue decided herein is deemed harmless error.

Eyes

The Veteran contends that he is entitled to service connection for an eye disorder.  The Veteran underwent a VA examination in January 2018.  The Veteran was diagnosed with bilateral primary open-angle glaucoma.  The examiner opined that it is at least as likely as not that the Veteran's primary open-angle glaucoma is aggravated by the Veteran's previously service-connected diabetes mellitus, type II.  The examiner opined that the majority of the Veteran's eye disabilities (and therefore the baseline of the eye disabilities) was due to causes other than the Veteran's previously service-connected diabetes.  Therefore, the weight of the evidence indicates that the Veteran's current open-angle glaucoma was aggravated beyond its natural progression by a previously service-connected disability and a baseline level of severity of the disability (however broadly defined) has been established.  Service connection is, therefore, granted.


ORDER

Service connection for bilateral primary open-angle glaucoma is granted.  


REMAND

At issue is whether the Veteran is entitled to service connection for neurological conditions of the bilateral upper extremities.  These issues were previously before the Board, and the Board remanded these matters in order to provide the Veteran with a VA examination in order to determine the nature and etiology of the claimed conditions.  The examiner opined that the Veteran manifested carpal tunnel syndrome, and that there is a correlation between diabetes and carpal tunnel syndrome.  The examiner also opined, however, that the Veteran manifested a number of other conditions which could have contributed to his carpal tunnel syndrome including obesity.  Nevertheless, obesity may be an "intermediate step" between a service-connected disability and a current disability that may be connected on a secondary basis if a previously service-connected disability caused him to become obese; that obesity was a substantial factor in causing secondary disability; and the secondary disability would only have occurred but for the obesity.  VAOPGCPREC 1-2017 (January 6, 2017).  As such, this is sufficient to trigger VA's duty to assist, and these matters must be remanded in order to provide a VA examination in order to determine whether obesity could have served as an intermediate step between a previously service-connected disability and his neurological conditions of the bilateral upper extremities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran the Veteran with a VA examination in order to answer the following questions:

1a.  Did any of the Veteran's previously service-connected disabilities cause the Veteran to become obese?  Why or why not?

1b.  Is obesity a substantial factor in causing the Veteran's carpal tunnel syndrome of the bilateral upper extremities?  Why or why not?

1c.  But for the Veteran's obesity, would the Veteran have developed carpal tunnel syndrome of the bilateral upper extremities?  Why or why not?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


